Citation Nr: 0707854	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  97-13 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a lumbar disc 
disorder.

2. Entitlement to service connection for major depression, as 
secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran served in the Army National Guard from August 
1978 to September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1997 and September 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico. 

The case was remanded by the Board in September 2004 and in 
December 2005 to obtain additional information.   


FINDINGS OF FACT

1. A lumbar disc disorder is not shown during a period of 
active duty for training (ACDUTRA) nor is there competent 
medical evidence of an etiological relationship between 
current lumbar disc disease and a period of ACDUTRA.  

2.  Major depression is not shown during service, is not 
shown to be etiologically related to a period of ACDUTRA nor 
is it shown to be proximately due to or the result of or 
aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A lumbar disc disorder was not incurred or aggravated in 
service. 38 U.S.C.A. §§ 101, 1101, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.303 (2006).

2. Major depression is not proximately due to or the result 
of a service-connected disability. 38 U.S.C.A. §§ 1101, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. A Lumbar Disc Disorder 

The veteran asserts that his lumbar disc disorder is the 
result of an injury that he sustained during a period of 
ACDUTRA in July 1996.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d). 

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty. 38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d). 
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state, under 
32 38 U.S.C. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c)(3). Presumptive 
periods do not apply to ACDUTRA or INACDUTRA. Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991). Thus, service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from an injury incurred or aggravated while 
performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131.
 
Medical records from the veteran's periods of ACDUTRA dating 
from August 1978 through late 1997, are entirely negative for 
any complaints, findings, or treatment for lumbar pathology, 
including lumbar disc disease.  

ACDUTRA medical entries dated in July and August 1996 show 
that the veteran received treatment for chest pain that 
sustained when he struck a horizontal post on an obstacle 
course. The diagnoses included chest trauma and post-
traumatic costochondritis. Tenderness near the thoracic spine 
was reported and there was reduced range of motion of the 
torso due to pain. Medical records through January 1997 are 
limited to treatment for persistent chest wall pain. A 
January 1997 VA MRI of the whole spine for possible thoracic 
disc pathology revealed normal findings.  

In early February 1997 a military medical entry reveals that 
subsequent to a physical examination, suspected herniated 
nucleus pulposus (HNP) of the lumbosacral spine was 
diagnosed. A late April 1997 military medical entry indicated 
that the veteran had sustained an injury in July 1996, and 
that he had only been complaining of chest pain with no 
mention of low back pain at all.  It was stated that in 
February 1997, he started with low back pain, 7 months after 
the injury. A June 1997 VA MRI of the lumbar spine revealed 
minimal disc bulging at L4-5 without impingement upon the 
spinal sac. The diagnostic impression was no definite MRI 
evidence of focal disc herniations.

In December 1998 the veteran was hospitalized at a VA 
facility for an unrelated disorder. It was reported in the 
medical history that he had been unemployed since 1996 when 
he suffered a back injury.

In April 2002, a VA medical examination of the spine was 
performed.  In the medical history it was reported that two 
or three months after a July 1996 left costochondral injury, 
the veteran received treatment for low back pain. It was 
reported that in July 1999 an MRI had revealed minimal 
bulging discs at L3-4, L4-5, and L5- S1 levels. The diagnosis 
was L3-4, L4-5, and L5- S1 bulging discs with degenerative 
disc disease by MRI. The examiner commented that the claims 
folder had been reviewed, and in his opinion the veteran's 
current back condition was not the result of the (service) 
left side chest injury.

In a July 2003 VA medical examination for mental disorders, 
the veteran reported that in 1996 during National Guard 
service, he sustained a fall and fell on his back, with 
resultant broken rib cartilage. In a VA medical opinion the 
examiner commented that the veteran had informed him that 
back problems had developed several months after his injury 
in the National Guard. The veteran reportedly stated that at 
the time of the injury he had not noticed any back injury and 
that he had no significant back problems. It was stated that 
several months later he had bent down to pick up something, 
had severe muscular spasm and he had to remain in the 
position for a time. 

In a December 2004 medical opinion from a VA physician who 
indicated that he had reviewed the claims folder, it was 
opined that comparing MRI's from January and June 1997, 
minimal disc bulging L4-L5 had to have occurred after the 
veteran's (chest injury) event in service. It was opined that 
the veteran's lumbar disc disorder diagnosed on June 10, 1997 
was less likely than not caused or aggravated by the July 
1996 injury.  

Received in March 2006 was a favorable Social Security 
Administration decision for the veteran that was associated 
with medical records. The records primarily consisted of 
service, VA, and private medical records that were 
duplicative of records already in the claims folder.  

Analysis
    
The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Pond v West, 12 Vet. App. 341, 346 (1999).

The medical evidence shows current lumbar disc pathology most 
recently diagnosed as L3-4, L4-5, and L5- S1 bulging discs 
with degenerative disc disease. As a result, the veteran's 
claim meets the first requirement of service connection, 
medical evidence of current disability.  Hickson, supra.  

Medical evidence of inservice incurrence is another necessary 
requirement for service connection. Id. Review of the 
veteran's entire ACDUTRA medical records do not reflect any 
treatment, complaints, findings, injury or disability 
involving the lumbar spine. There is no ACDUTRA medical 
evidence of lumbar pathology nor is there any medical 
evidence that associates lumbar disc disease with the service 
chest injury, a disability that has been duly service 
connected VA. It is to be noted that MRI results of the spine 
taken shortly after the July 1996 chest injury reveal no 
abnormalities of the spine. Medical evidence of lumbar spine 
complaints and pathology is not shown by the medical data 
until February 1997, months after the veteran's period of 
ACDUTRA. It is noted that the record includes several 
statements from VA clinicians who have consistently opined 
that the veteran's lumbar disc disorder is not related to the 
service chest injury. There is no medical evidence of a nexus 
between current lumbar disc disability and July 1996 chest 
injury in service.  

The only evidence of record supporting the claim is from 
medical histories as reported by the veteran or from his own 
lay opinions, asserting an etiological relationship between 
his lumbar disc disorder and a service injury. The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a competent opinion 
as to medical causation. Accordingly, his lay opinion does 
not constitute medical evidence and lacks probative value. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
fact there is a least one medical history entry in the record 
reportedly relayed by the veteran contradicting his 
assertions regarding the actual time frame that his lumbar 
spine problems began.  His assertions are not supported by 
the record.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
weight of the evidence is against the veteran's claim. A 
lumbar disc disorder is not shown during a period of active 
duty for training (ACDUTRA) nor is there competent medical 
evidence that etiologically relates current lumbar disc 
disease to a period of ACDUTRA.  

It must be concluded that the requirements of service 
connection have not been met, and service connection for a 
lumbar disc disorder is not warranted.  


II.  Major Depression, as Secondary to a Service-Connected 
Disability

It is contended by the veteran that his psychiatric disorder, 
major depression with psychotic traits, is the result of a 
service-connected disability.  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition. 38 C.F.R. § 3.310. In addition, service connection 
is available for aggravation of a non-service- connected 
disability caused by a service-connected condition. Allen v. 
Brown, 7 Vet. App. 439, 448.

The veteran's entire ACDUTRA medical records are absent for 
any complaints, findings, or treatment referable to a 
psychiatric disorder. 

In a March 1997 rating decision, service connection for 
traumatic chondritis with recalcitrant pain was granted. 

The veteran received medical treatment at military facilities 
subsequent to ACDUTRA. Military and VA clinical records in 
1997 and 1998 show ongoing treatment for the veteran's 
complaints of low back pain.

In May 1998, VA hospital records show that the veteran 
received treatment for major depression with psychotic 
features. A history of depression with psychotic features was 
reported. In a July 1998 VA psychiatric clinic entry, the 
veteran reported psychiatric symptoms since July 1996, 
subsequent to an accident. In December 1998 and April 1999, 
the veteran was hospitalized for major depression with 
psychotic features. In the December 1998 report a medical 
history indicated that the veteran had a depressive episode 
that was associated with a 1996 back injury. Private and VA 
clinical records through August 2002 show the veteran 
received ongoing treatment for major depressive disorder with 
psychotic symptoms.

A VA medical examination for psychiatric disorders was 
performed in July 2003.  It was reported that electronic 
records of the veteran had been reviewed.  A mental status 
examination was performed.  The diagnosis was major 
depression, recurrent with mood incongruent psychotic 
features. It was opined by the examiner that it was not found 
that the veteran's neuropsychiatric condition had a direct 
relationship with his service connected costochondritis. It 
was indicated that notes and the veteran's own statements 
related his emotional situation to low back problems.           

Analysis

Preliminarily, although not specifically contended by the 
veteran or on his behalf, it is noted that while current 
psychiatric disability, major depression is shown, there is 
no competent medical evidence of a psychiatric disorder 
during ACDUTRA nor is there any competent medical evidence of 
an etiological relationship between the veteran's major 
depressive disorder and an incident of service. Hickson, 
supra. 

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. 
App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The record shows that the veteran has a current psychiatric 
disability, primarily diagnosed as major depression with 
psychotic features. His sole service-connected disability is 
traumatic costochondritis with recalcitrant pain. While the 
veteran meets the first requirement of service connection on 
a secondary basis, it is noted that other than his own 
assertions, there is a dearth of competent medical evidence 
indicating that his major depression was caused by the 
service-connected traumatic costochondritis with recalcitrant 
pain. A VA clinician has specifically opined that review of 
the data indicates the veteran's psychiatric disorder was not 
related to his service-connected costochondritis, and was 
probably more so related to a history of back problems. 
Service connection for a back or lumbar spine disorder is not 
in effect.  In addressing aggravation of a non-service-
connected disorder by a service connected disability, there 
is absolutely no competent medical evidence in support of 
aggravation. Allen, supra.

Through lay statements, the veteran has asserted a 
relationship between his major depression and his service 
connected traumatic costochondritis with recalcitrant pain.  
However, as noted above, he does not possess the requisite 
medical training or credentials needed to render a competent 
opinion as to medical causation.  Espiritu, supra. 

The weight of the evidence is against the veteran's claim. 
Major depression is not shown during service, is not shown to 
be etiologically related to a period of ACDUTRA nor is it 
proximately due to or the result of or aggravated by a 
service-connected disability. 

Service connection for major depression, as secondary to a 
service-connected disability is not warranted.  

 Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2006).

The veteran's claim was initiated prior to promulgation of 
laws contemplating notification and assistance to veterans. 
In March 2002, July 2003, and in October 2003, VA sent 
letters notifying the veteran of the evidence necessary to 
establish service connection claims. The veteran has been 
informed of what he was expected to provide and what VA would 
obtain on his behalf, and asked him to provide VA with any 
evidence he may have pertaining to his appeal. The 
aforementioned letters satisfied VA's duty to notify.  Any 
defect with respect to the timing of the notice requirement 
was harmless error.  The veteran was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims. The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements. VA has attempted to obtain 
all records identified by the veteran. The veteran has not 
notified VA of any additional available relevant records with 
regard to his claims.  The veteran has also been afforded VA 
medical examinations to evaluate and offer opinions 
concerning his claimed disabilities. As such, VA met its duty 
to assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.



ORDER


Service connection for a lumbar disc disorder is denied.

Service connection for major depression, as secondary to a 
service-connected disability is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


